Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Telephone Interview
On 3/21/2022, the Examiner telephoned applicant's representative Chen Zang (L1002) to discuss Election/Restriction requirement. Applicant made orally elected group II (claims 2 and 3).  
Note:  Since applicant’s representative failed to elect with or without traverse.  The examiner will be contacting applicant’s representative (On Monday, March 28th, 2022) to receive an official election with traverse or without traverse.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 is  drawn to complemented implemented method including deriving reference picture list structures by allocating memory, classified in [H04N 19/423].
II. Claim 2 and 3 are directed to apparatus and method for performing video processing including deriving reference picture list by processing syntax structures related to the reference picture list derivation, classified in [H04N/105 and H04N 19/70]
III. Claim 4-5, 6-7 method are directed to apparatus and method for performing video processing including deriving reference picture list by processing syntax structures related to the reference picture list derivation including determining A  number of entries of reference picture lists 1 in slice header for B Slices, skipping signaling active reference index, classified in [Class H04N 19/174 and H04N 19/70].
IV. Claim 8, directed to non-transitory CRM for performing video processing including determining collocated picture, classified in [Class H04N 19/174 and H04N19/139].
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
a) the inventions have acquired a separate status in the art in view of their different classification
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 2 is objected to because of the following informalities: line 6 “…a second flag and a first index is present….”. The verb “is” should be replace by are.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bross et al. Versatile Video Coding Joint Video Experts Team (JVET)of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG Bross” in view of Cobani et al. (US 2021/0314624 A1) hereinafter “Cobani”.
Regarding Claim 2 Bross-Cobani
Bross discloses signaling a first flag (pps_rpl1_idx_present_flag [0118]) in a picture parameter set (PPS) to indicate whether a second flag (rpl_sps_flag[1], Page [0118]) and a first index (rpl_idx[1]) is present in a picture header syntax or a slice header for a current picture referring to the PPS; (Bross,  “pps_rpll_idx_present_flag equal to 0 specifies that rpl_sps_flag[ 1 ] and rpl_idx[ 1 ] are not present in the PH syntax structures or the slice headers for pictures referring to the PPS. pps_rpll_idx_present_flag equal to 1 specifies that rpl_sps_flag[ 1 ] and rpl_idx[ 1 ] may be present in the PH syntax structures or the slice headers for pictures referring to the PPS.” Page 118).
wherein the second flag (rpl_sps_flag[1], Page [0118]) indicates whether reference picture list 1 is derived based on one of the reference picture list structures associated with reference picture list 1 signaled in a sequence parameter set (SPS) (rpl_sps_flag[ i ] equal to 0 specifies that reference picture list i of the picture is derived based on the ref_pic_list_struct( listIdx, rplsIdx ) syntax structure with listIdx equal to i that is directly included in ref_pic_lists( ) Page 155)  and the first index (rpl_idx[1]) is the index, to the list of the reference picture list structures associated with reference picture list 1 included in the SPS, of the reference picture list structure associated with reference picture list 1 that is used for derivation of reference picture list 1 (Bross, “rpl_idx[i] specifies the index, into the list of the ref_pic_list_struct( listIdx, rplsIdx ) syntax structures with listIdx equal to i included in the SPS, of the ref_pic_list_struct( listIdx, rplsIdx ) syntax structure with listIdx equal to i that is used for derivation of reference picture list i of the current picture” Pages 155);
determining whether the first index (rpl_idx[1]) and a second index (rpl_idx[0) to be signaled , wherein the second index (Bross, rpl_idx[0], 3rd page)  is an index, to the list of the reference picture list structures (“rpl_idx[ i ] specifies the index, into the list of the ref_pic_list_struct( listIdx, rplsIdx ) syntax structures” Page 155) associated with reference picture list 0 included in the SPS, of the reference picture list structure associated with reference picture list 0 that is used for derivation of reference picture list 0; (130Attorney Docket No. 12852.0501-00000Alibaba Ref. A28920USBross, Page 155, 7.4.9 Reference picture lists semantics “The ref_pic_lists( ) syntax structure may be present in the PH syntax structure or the slice header. rpl_sps_flag[i] equal to 1 specifies that reference picture list i in ref_pic_lists() is derived based on one of the ref_pic_list_struct( listIdx, rplsIdx ) syntax structures with listIdx equal to in the SPS. rpl_sps_flag[ i ] equal to 0 specifies that reference picture list i of the picture is derived based on the ref_pic_list_struct( listIdx, rplsIdx ) syntax structure with listIdx equal to i that is directly included in ref_pic_lists( ).  rpl_idx[ i ] specifies the index, into the list of the ref_pic_list_struct( listIdx, rplsIdx ) syntax structures with listIdx equal to i included in the SPS, of the ref_pic_list_struct( listIdx, rplsIdx ) syntax structure with listIdx equal to i that is used for derivation of reference picture list i of the current picture. The syntax element rpl_idx[i] is represented by Ceil( Log2( sps_num_ref_pic_lists[i])) bits. The value of rpl_idx[i] shall be in the range of 0 to sps_num_ref_pic_lists[ 1] — 1, inclusive. When not present, if rpl_sps_flag[ i ] is equal to 1 and pps_rpl1_idx_present_flag is equal to 0, the value of rpl_idx[ 1 ] is inferred to be equal to rpl_idx[ 0 ], otherwise the value of rpl_idx[ 1 ] is inferred to be equal to 0.” Pages 155-166 3 lines) see also 7.3.8 Reference Picture lists syntax, Page 63 and Page 188).
in response to the second index (rpl_idx[0])  not to be signaled, determining a value of the second index (rpl_idx[0) comprising: 
when at most one reference picture list structure associated with reference picture list 0 is included in SPS, determining the value of the second index (rpl_idx[0])  to be equal to 0; (Bross, When not present, if rpl_sps_flag[ i ] is equal to 1 and pps_rpl1_idx_present_flag is equal to 0, the value of rpl_idx[ 1 ] is inferred to be equal to rpl_idx[ 0 ], otherwise the value of rpl_idx[ 1 ] is inferred to be equal to 0.” Pages 155-166 first 3 lines)
in response to the first index (rpl_idx[1]) not to be signaled, determining a value of the first index (rpl_idx[1]) comprising: 
when at most one reference picture list structure associated with reference picture list 1 is included in SPS, determining the value of the first index (rpl_idx[1]) to be equal to 0 (Bross, When not present, if rpl_sps_flag[ i ] is equal to 1 and pps_rpl1_idx_present_flag is equal to 0, the value of rpl_idx[ 1 ] is inferred to be equal to rpl_idx[ 0 ], otherwise the value of rpl_idx[ 1 ] is inferred to be equal to 0.” Pages 155-166 first 3 lines); and 
when the first flag (pps_rpl1_idx_present_flag [0118]) is equal to 0 (pps_rpl1_idx_present_flag is equal to 0, 3rd page) and the second flag (rpl_sps_flag[1]) is equal to 1 (if rpl_sps_flag[ 1] is equal to 1), determining the value of the first index (rpl_idx[1]) to be equal to the value of the second index (rpl_idx[0]) ; (Bross, Draft 9 Versatile Video Coding “JVET-RO411 item 7 JVET-RO0255 item 3): Modify the inference of rpl_idx [1] when not present: if rpl_sps_flag[ 1] is equal to 1 and pps_rpl1_idx_present_flag is equal to 0, the value of rpl_idx[1] is inferred to be equal to rpl_idx[0], otherwise the value of rpl_idx[ i ] is inferred to be equal to 0. “ unnumbered page, 3rd Page. See also Page 155)
deriving the reference picture list based on the first index (rpl_idx[1]) and the second index (rpl_idx[0]); (Bross, Page 155, 7.4.9 Reference picture lists semantics “The ref_pic_lists( ) syntax structure may be present in the PH syntax structure or the slice header. rpl_sps_flag[i] equal to 1 specifies that reference picture list i in ref_pic_lists() is derived based on one of the ref_pic_list_struct( rpl_sps_flag[ i ] equal to 0 specifies that reference picture list i of the picture is derived based on the ref_pic_list_struct( listIdx, rplsIdx ) syntax structure with listIdx equal to i that is directly included in ref_pic_lists( ).  rpl_idx[ i ] specifies the index, into the list of the ref_pic_list_struct( listIdx, rplsIdx ) syntax structures with listIdx equal to i included in the SPS, of the ref_pic_list_struct( listIdx, rplsIdx ) syntax structure with listIdx equal to i that is used for derivation of reference picture list i of the current picture..”… Page 155) and 
Although Bross discloses the claimed syntax structures, Bross does not explicitly disclose as being embodied. Specifically, Bross does not explicitly disclose,
An apparatus for performing video data processing, the apparatus comprising: 
a memory configured to store instructions; and 
one or more processors configured to execute the instructions to cause the apparatus to perform: 
“encoding the current picture based on the reference picture list.”
However Cobani discloses
An apparatus for performing video data processing ([0008], video encoding and decoding system that may perform the techniques of this disclosure. [0010] Video Encoder Fig. 3, [0012]), the apparatus comprising: 
a memory configured to store instructions (Cobani, memory 120 may store instructions to be executed by video decoder 300, on-chip or off-chip memory may store instructions, [0163]); and 
one or more processors configured to execute the instructions to cause the apparatus to perform (one or more processors, [0202]): 
“encoding the current picture based on the reference picture list (Video Encoder 200, a method of coding data using derived “reference picture list,” [0184], [0185]).”

Regarding claim 3 Bross-Cobani
The limitations of claim 3 are substantially the same as claim 2 rejected above under Bross in view of Cobani. Bross-Cobani further discloses the remaining limitation of claim 3 as follows:  “A non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for performing video data processing, the method comprising: receiving a video bitstream; 131Attorney Docket No. 12852.0501-00000 (Bross, “Data storage media may be any available media that can be accessed by one or more computers or one or more processors to retrieve instructions, code and/or data structures for implementation of the techniques described in this disclosure. A computer program product may include a computer-readable medium.” [0233]).Alibaba Ref. A28920US 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/               Examiner, Art Unit 2481                                                                                                                                                                                         /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481